Citation Nr: 0311827	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
hypesthesia of the left lower extremity due to degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran's claim was remanded by the 
Board for additional development in December 2000.  It is 
again before the Board for appellate review.

At the time of the December 2000 remand the only issue on 
appeal was for an increased rating for the veteran's service-
connected low back disability.  While the claim was in 
appellate status, VA revised the criteria for evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
and rated under Diagnostic Code 5293, effective September 23, 
2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Under the 
new regulations disabilities involving Diagnostic Code 5293 
may be evaluated based on their separate orthopedic and 
neurologic manifestations.  

In February 2003, the RO applied the new regulations to the 
veteran's case and assigned a separate 10 percent disability 
rating for hypesthesia of the left lower extremity.  In light 
of the change in regulations, especially the requirement that 
consideration be given to the award of a separate rating for 
neurologic manifestations, the propriety of this separate 10 
percent rating is also before the Board.  




FINDINGS OF FACT

1.  Orthopedic manifestations of the veteran's low back 
disorder cause disability tantamount to severe limitation of 
motion.

2.  The veteran's hypesthesia of the left lower extremity is 
manifested by intermittent feelings of numbness, which does 
not follow a dermatomal or neural pattern, with no motor 
deficit; deep tendon reflexes are present and symmetrical.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for post-traumatic recurrent lumbar strain with degenerative 
disc disease at L5-S1 have not been met.  38 U.S.C.A. 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4,45, 4.71a, 
4.124a, Diagnostic Codes 5285, 5286, 5292, 5293 (2002); 67 
Fed. Reg. 53, 345-53,349 (Aug. 22, 2002).

2.  The criteria for a disability rating in excess of 10 
percent for hypesthesia of the left lower extremity due to 
degenerative disc disease at L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107; 67 Fed. Reg. 53, 345-53,349 (Aug. 22, 
2002) 38 C.F.R. §§ 3.102, 4.120, 4.124a, Diagnostic Codes 
8520-8620 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1960 until 
his retirement for years of service in September 1980.  The 
veteran submitted his original claim for disability 
compensation in October 1980.

The veteran was granted service connection for post-traumatic 
chronic and recurrent lumbar strain in January 1981.  He was 
assigned a 10 percent disability rating at that time.

The veteran's disability rating was increased to 40 percent 
by way of a rating decision dated in February 1987.  The 
veteran was noted to experience some sciatic pain and 
degenerative changes of the lumbar spine.

The veteran's disability rating was later reduced to 20 
percent in June 1988.  The reduction was based on the results 
of a May 1988 VA examination report.

The veteran's disability rating was eventually increased to 
40 percent in February 1992.  

The veteran submitted his current claim for an increased 
rating for his service-connected low back disability in 
November 1997.  The veteran's low back disability was rated 
as a lumbar strain at that time.

The veteran submitted a letter from M. Tan, M.D., dated in 
October 1997, with his claim for an increased rating.  Dr. 
Tan noted that the veteran was previously evaluated by him in 
1985 and 1986 but that those records were no longer 
available.  However, Dr. Tan obtained x-ray reports from 
November 1990 that he said showed degenerative disc disease 
(DDD) throughout the lumbar spine but most marked at L5-S1.  
There were also degenerative changes of arthritis of the 
apophyseal joints of L5-S1.  Dr. Tan noted that x-rays of the 
lumbar spine done in October 1997 confirmed disc space 
narrowing at L5-S1, evidence of DDD and evidence of previous 
back injury with onset of post-traumatic arthritic change.

The veteran also submitted copies of VA treatment records for 
the period from May 1997 to August 1997.  The records reflect 
evaluation and treatment of several complaints unrelated to 
the issues on appeal.  The veteran was noted to have low back 
syndrome (LBS) and degenerative joint disease (DJD).  

The veteran was afforded a VA orthopedic examination in April 
1998.  The veteran described having a constant dull pain.  He 
said it was a 5 or 6 on a scale of 1 to 10 but he would 
experience intermittent flare-ups with sharp, stabbing pain 
that he rated as a 9 or 10.  The pain occasionally would 
radiate to the right hip.  The veteran was noted to wear a 
back brace.  Physical examination revealed a range of motion 
of lumbar flexion to 30 degrees.  The veteran had point 
tenderness in the L4-L5 area and straight leg raising was 
positive on the left at 30 degrees and on the right at 15 
degrees.  Deep tendon reflexes (DTRs) were described as 
brisk.  Ankle jerk reflexes were equal bilaterally.  There 
was no fatigue, weakness or incoordination noted at the 
examination but the examiner felt that the veteran could have 
decreased range of motion with flare-ups.  The impression was 
low back strain.  The examiner noted that the veteran was 
instructed that he should have lumbar support at all times 
and avoid any strenuous exercise.

Medical records from Slocum-Dickson Medical Group and St. 
Luke's Outpatient Center were received in July 1998.  The 
records related to treatment for conditions unrelated to the 
issues on appeal.  

VA treatment records for the period from June 1990 to October 
1998 were associated with the claims folder.  A radiology 
report, dated in May 1997, noted that there was severe DDD at 
L5-S1.  An outpatient entry, dated in November 1997, noted 
that the veteran had begun an exercise program and was 
working out at a gym three times per week.  

The veteran's claim for an increase in his service-connected 
low back disability was denied in November 1998.  The veteran 
submitted his notice of disagreement that same month.  The 
veteran noted that he had been diagnosed with DDD and that he 
suffered from characteristic pain and had demonstrable muscle 
spasms in his back.

The veteran submitted a letter from Dr. Tan in January 1999.  
Dr. Tan said that the veteran's overall medical condition had 
not significantly changed.  He described the veteran's 
medical problems as impingement syndrome of both shoulders, 
and degeneration of the intervertebral discs in the neck and 
spine.  The veteran also submitted a letter from S. W. Anken, 
D.C., also dated in January 1999.  Dr. Anken noted that he 
had treated the veteran for, inter alia, lumbar 
intervertebral disc syndrome, lumbar subluxation and inter-
segmental dysfunction, lumbar facet syndrome, degeneration of 
lumbar discs at multiple levels and reverse 
spondylolisthesis.

The veteran testified at a hearing at the RO in September 
1999.  The veteran testified that he was treated by Dr. Tan 
and Dr. Anken for back-related complaints.  The hearing 
officer noted that the April 1998 VA orthopedic examination 
was inadequate.  The veteran was employed at the time of the 
hearing.  He said that he worked 40 hours per week.  He also 
said that he experienced back pain because he was on his feet 
all day.  The veteran said that it would take almost 30 
minutes for him to get out of bed in the morning because of 
stiffness in his back.  He would experience back spasms at 
work and was taking Ultram for the pain.  

The veteran was afforded a VA orthopedic examination in 
September 1999.  It was observed that the veteran had a slow 
and small gait, as well as mild difficulty changing his 
position from sitting to standing, getting out of bed, and 
taking off his shoes and socks.  The veteran said that he had 
given up his job because it required him to stand.  The 
veteran was unable to walk on his heels due to low back pain 
and had mild difficulty walking on his toes.  There was mild 
tenderness and muscle tightness over the lumbar spine area.  
The range of motion of the lumbar spine area was 
"moderately" decreased with forward flexion of 
approximately 0 to 50 degrees, extension less than 5 degrees, 
and lateral flexion of approximately 0 to 18 degrees.  
However, there was no swelling or deformity of low back and 
sacral area.  Muscle strength, deep tendon reflexes, and 
sensation were within normal limits.  Sensation of the lower 
limbs was grossly intact.  The impression was that the 
veteran had post-traumatic chronic recurrent lumbar strain, 
moderately severe DDD at L5-Sl, and dysfunction of the lumbar 
spine secondary to decreased range of motion and pain over 
the lumbosacral area.  The examiner felt that the veteran's 
DDD had progressed over the years but could not find any x-
rays for comparison.  The examiner also said that they could 
not identify any weakness, fatigue, or incoordination during 
the examination.  The examiner remarked that the veteran 
would likely have a decrease in his range of motion with any 
flare-up.

The veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in March 2000.  He submitted letters from Dr. Tan and 
Dr. Anken with his claim.  Dr. Tan noted that the veteran's 
physical condition did not allow the veteran to perform 
substantial employment.  He listed the veteran's medical 
problems as impingement syndrome of both shoulders, bilateral 
subacromial bursitis, DDD in the cervical spine and DDD in 
the lumbar spine.  Dr. Tan noted that the veteran's recent 
employment at a casino was terminated because of the 
veteran's inability to tolerate long periods of standing and 
repetitive use of his hands.  The veteran had also been 
employed as a driver but could no longer perform that job.  
Dr. Tan said that the veteran's potential improvement was 
poor.  The letter from Dr. Anken listed the same medical 
conditions as his January 1999 letter.  Dr. Anken noted that 
the veteran had to quit his job at the casino because the 
standing and walking around caused the veteran to have back 
pain and spasms.  Dr. Anken said that the veteran had had his 
symptoms since 1978 and opined that the veteran had reached 
maximum medical improvement.  He also felt that the veteran 
was not able to work for gainful employment.

The veteran's initial claim for entitlement to a TDIU rating 
was denied in March 2000.

The RO wrote to the veteran in March 2000 and requested that 
he furnish treatment records from Dr. Tan and Dr. Anken in 
support of his claim for an increased rating.  The veteran 
was also informed that the RO would assist him in obtaining 
the evidence if he provided the necessary information and 
authorization.  The veteran was encouraged to provide the 
information within 60-days but was informed that he had up to 
one-year to provide the requested information/evidence.

The veteran did not respond to the RO's letter and his case 
was certified on appeal to the Board in June 2000.  The Board 
remanded the case in December 2000.  In the remand the Board 
directed that the veteran be afforded a new VA orthopedic 
examination that reflected consideration of the factors 
listed by the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
at 38 C.F.R. §§ 4.40, 4.45 (2002).  In addition, the Board 
noted the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) in November 2000.  The RO was to advise the 
veteran of the pertinent provisions of the Act and develop 
his claim in accordance with those provisions.

The veteran provided a copy of a fully favorable decision 
from the Social Security Administration (SSA) in February 
2001.  The January 2001 SSA decision noted that the veteran 
had filed for SSA disability benefits in February 2000.  The 
decision noted that the veteran's disabilities began in 
December 1999 and included a hearing impairment, and pain and 
restrictions in movement of the back, neck and shoulders.  

VA treatment records for the period from March 1997 to March 
2001 were associated with the claims folder.  An entry, dated 
in January 2001, noted that the veteran went to the gym six 
days a week.  He participated in aerobic exercise by using a 
treadmill and would also do weight training as part of a 
weight loss program.  The records pertained to treatment for 
conditions unrelated to the issues on appeal.

The RO wrote to the veteran in April 2001 and informed him of 
VA's duty to provide notice and duty to provide assistance 
under the VCAA.  The veteran was encouraged to submit 
evidence in support of his claim or to provide information 
regarding the evidence and provide the necessary 
authorization for the RO to obtain the evidence on his 
behalf.  The veteran was specifically requested to provide 
evidence from Dr. Tan and Dr. Anken.  

The veteran responded to the RO's letter in April 2001.  The 
veteran said that he had previously provided copies of 
records from Dr. Tan and Dr. Anken.

The veteran's records from SSA were received in October 2001.  
They show that the veteran was afforded an orthopedic 
examination in April 2000.  The examiner noted the veteran's 
history of treatment by Dr. Tan and Dr. Anken.  The examiner 
related that the veteran said he applied for disability 
because of continuous 8 out of 10 aching discomfort in his 
lower back that also went down the back of the right leg to 
the knee.  The veteran said that he sometimes experienced 
numbness.  Physical examination showed that the veteran had 
pulses described as 2+ and reflexes of 2+.  The examiner said 
that the veteran was unable to elevate either leg more than 5 
degrees in the sitting position because it would cause 
excruciating pain in the lower back.  In the supine position, 
raising the right leg to 10 degrees and the left leg to 15 
degrees also caused what was described as excruciating pain.  
The veteran was noted to have normal pin prick throughout.  
The veteran favored his right leg when he walked.  He could 
not walk on his toes because of the pain.  The veteran was 
noted to be able to squat approximately one-fifth of the way 
to the floor and would stop because of back pain.  The 
veteran had forward flexion between 40 and 50 degrees.  The 
examiner said that the veteran complained of excruciating 
pain at that point.  The veteran had extension of less than 
10 degrees with pain.  The examiner noted that an x-ray of 
the lumbar spine was interpreted to show narrowing of the 
disc space at L5-S1.  The examiner said that the veteran 
could flex his back to the right to 20 degrees and to the 
left to 25 degrees with pain.  The examiner's diagnoses were 
bursitis, arthritis, bilateral frozen shoulder, lower back 
DDD and cervical spine arthritis.  

The remainder of the SSA medical evidence consisted of VA 
records for the period from January 1987 to March 2000, 
records from Dr. Tan and Dr. Anken that were essentially 
duplicative of evidence already of record, and other private 
treatment records pertaining to treatment for conditions 
unrelated to the issues on appeal.

Additional VA records for the period from May 2001 to June 
2002 were associated with the claims folder.  The records 
primarily related to treatment provided to the veteran for 
unrelated conditions.  An outpatient entry, dated in March 
2002, noted the results of an examination to show that the 
veteran's extremities had full range of motion without 
swelling or edema and there were good peripheral pulses and 
strength.  The veteran was noted to have a full range of 
motion for the back without tenderness.  The neurological 
examination was noted to show equal reflexes and was without 
localizing signs; sensation was described as intact.

The veteran submitted a claim for a TDIU rating in August 
2002.  The veteran reported that he had last worked in 
December 1999. 

The veteran was afforded a VA orthopedic examination in 
September 2002.  The examiner noted that he had reviewed the 
veteran's claims folder.  He noted that there were numerous 
entries referable to the veteran's back disorder.  The 
examiner also noted that there were multiple x-ray studies 
that showed DDD at the L5-S1 level.  The veteran complained 
of pain in his low back and pain in both legs.  The veteran 
also said that he had back pain on coughing and sneezing.  
The veteran said that he experienced flare-ups of his 
symptoms about four times a week.  The veteran wore a back 
brace for support.  The veteran said that he did no lifting, 
pushing or pulling and could stand for no more than 10 
minutes before experiencing back pain.  The veteran said that 
he could sit for 10 minutes and walk for less than 30 minutes 
before experiencing back pain.  He reported that his sleep 
was disturbed by back pain.  The examiner reported that the 
veteran walked with a cane and had a limp in the left leg.  
Straight leg testing demonstrated pain when the left leg was 
raised to 20 degrees and the right leg to 60 degrees.  There 
was spotty hypesthesia of the left leg which did not follow a 
dermatomal or neural pattern.  There was no motor deficit of 
either lower extremity.  The DTRs of the lower extremities 
were present and symmetrical bilaterally at +1.  The veteran 
was able to tandem toe and heel walk with no discomfort.  
There was a flattening of the lumbar lordosis.  There was 
diffuse tenderness on palpation of the entire lumbar area.  
The range of motion for the lumbar spine was reported as 
lumbar flexion to 35 degrees and extension to 10 degrees.  
The veteran was not able to do lateral flexion to each side 
and rotation to 10 degrees.  The diagnosis was intervertebral 
disc disease of the lumbar spine without radiculopathy.  The 
examiner added that the veteran's disc disease of the lumbar 
spine alone would not render a person unemployable.  The 
examiner further stated that the examination was conducted 
during a period of quiescent symptoms.  The symptoms elicited 
on examination were noted to be consistent with the 
diagnosis.  The examiner said that the symptoms could be 
worse during a flare-up but he would have to examine the 
veteran at that time to be able to quantify an increase in 
symptoms.  There was no weakened movement, excess 
fatigability, or loss of coordination noted during this 
examination.

The veteran was also afforded a VA general medical 
examination in September 2002.  The veteran complained of 
bilateral sciatic pain and numbness from the hip, and knee on 
the lateral aspect of the thigh bilaterally.  The examiner 
reported that examination of the extremities revealed no 
edema.  Pulses were said to be intact.  The neurological 
examination was described as grossly normal.  The examiner 
said that, at this time, the veteran's sensation of numbness 
was intermittent.  The examiner did not provide a diagnosis 
relating to the veteran's orthopedic or neurological 
symptoms.

Records from Dr. Tan for the period from October 1996 to 
February 2002 were received in October 2002.  The records 
from October 1996 relate to the veteran's bilateral shoulder 
bursitis.  The first reference to DDD of the lumbar spine was 
noted in January 1998.  The entry said that clinical 
examination was unchanged.  The veteran's bilateral shoulder 
problems were more prominent in the records until a September 
2000 entry noted that the veteran's back condition was 
causing more problems than the shoulders at that time.  An 
entry dated in September 2001 reported that the veteran was 
unable to tolerate Vioxx and Celebrex due to a gastric 
problem.  The veteran was therefore unable to benefit from 
anti-arthritic medication to treat his symptoms of DDD.  

Treatment records from Rome Memorial Hospital were also 
received in October 2002.  The records related to treatment 
provided to the veteran in March 2002 and August 2002, 
respectively.  The veteran was evaluated for complaints of 
chest pain in March 2002.  As part of that evaluation, the 
veteran underwent stress testing by treadmill.  He was noted 
to achieve maximum tolerated exertion and had an aerobic 
capacity of over 10 metabolic equivalents (MET).  There was 
no indication of any limitation of the stress test due to the 
veteran's back pain.  The veteran was evaluated for 
complaints of abdominal pain in August 2002.

Treatment records from Dr. Anken were obtained in November 
2002.  The records covered a period from July 1978 to March 
2002.  The records through 1999 did not report anything 
beyond that provided in previous correspondence from Dr. 
Anken.  The records did show that the veteran was involved in 
a motor vehicle accident (MVA) in December 1998.  It appears 
that he suffered an aggravation of symptoms associated with 
his DDD of the cervical spine.  The veteran was also seen in 
January 2000 for complaints of back pain after suffering a 
fall while using a snow blower.  

VA records for the period from August 2002 to November 2002 
were associated with the claims folder.  An August 2002 
entry, styled as a report of an annual examination, reported 
that the veteran's extremities had a full range of motion 
without swelling or edema and there was good peripheral 
pulses and strength.  The veteran was noted to have a slight 
restriction in forward flexion of his back.  Neurological 
examination revealed equal reflexes and was without 
localizing signs.  The veteran's sensation was described as 
intact.  The remainder of the records related to treatment 
for conditions unrelated to the issues on appeal.

The veteran was granted entitlement to a TDIU rating by way 
of a rating decision dated in February 2003.  The RO also 
applied the amended rating criteria for disabilities 
involving IVDS and assigned a separate 10 percent disability 
rating for the neurologic component of the veteran's service-
connected back disability.  As of February 2003 the veteran's 
service connected disabilities consisted of post-traumatic 
recurrent lumbar strain with degenerative disc disease at L5-
S1, rated as 40 percent disabling, hypesthesia of the left 
lower extremity due to DDD of the lumbosacral spine, rated as 
10 percent disabling, bilateral hearing loss rated as 10 
percent disabling, and tinnitus, also rated as 10 percent 
disabling.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

As noted in the Introduction section of this decision, VA 
revised the criteria for evaluating disabilities involving 
intervertebral disc syndrome (IVDS) and rated under 
Diagnostic Code 5293.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002); to be codified at Diagnostic Code 5293, 38 C.F.R. 
§ 4.71a.  The revised criteria represent a major change in 
how an IVDS disability is evaluated.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

The veteran was notified of the change in regulations by the 
RO by way of a supplemental statement of the case (SSOC) 
issued in February 2003.  The RO also applied the change in 
regulations in adjudicating the veteran's claim.  In light of 
Karnas, the Board will proceed to analyze the veteran's IVDS 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.  As the veteran has been apprised 
of the new regulations and afforded an opportunity to comment 
or submit additional evidence on his behalf, there is no 
prejudice to the veteran in the Board's review of his claim 
under both sets of criteria.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In this case the veteran's low back disability has been rated 
as 40 percent disabling for post-traumatic recurrent lumbar 
strain with DDD at L5-S1 under Diagnostic Code 5293-5292.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5292, the 
highest rating assignable is a 40 percent rating for severe 
limitation of motion.  Under the prior regulations for 
Diagnostic Code 5293, a 40 percent rating is assigned where 
symptoms are severe, with symptomatology indicating recurring 
attacks with intermittent relief.  A 60 percent rating is for 
consideration where the symptoms are pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc; little 
intermittent relief.  Id. 

The amended criteria direct that IVDS be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The new criteria provide for a 40 percent 
disability rating where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is for consideration where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  67 Fed. Reg. 54,349.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The veteran's main complaint has been pain.  Multiple 
physical examinations, to include clinical evaluations and 
compensation examinations did not reveal evidence of muscle 
spasm, atrophy, objective neurological deficit or weakness in 
either leg.  The many records from Dr. Tan and Dr. Anken, as 
well as the VA treatment records, examination reports and the 
medical records from the SSA do not show that he suffers from 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
The evidence of record almost consistently shows that the 
veteran had no radiculopathy or bowel or bladder dysfunction, 
another indication that he has not experienced symptoms of 
disc syndrome that allow only little intermittent relief.

As recently as August 2002 a VA outpatient record noted that 
the veteran had full range of motion of all extremities, with 
good pulses and a slight restriction in forward flexion.  The 
veteran was able to do tandem toe and heel walking at his 
September 2002 VA examination, something that he was not 
always able to do on prior examinations.  The results of the 
September 1998 VA examination and the September 2002 
examination are similar.  The veteran's flexion was to 30 
degrees in 1998 and to 35 degrees in 2002.  There was some 
increase in limitation in the veteran's lateral bending and 
rotation in 2002 compared to 1998, but the overall findings 
were very similar.  

The veteran was noted to have a limp involving the right leg 
at the time of the April 2000 SSA disability examination.  
The September 2002 VA orthopedic examiner noted a limp 
involving the left leg.  However, a limp was not noted as a 
continuous problem, for either leg, in the many medical 
records.  As of January 2001 it was noted that the veteran 
went to a gym six days a week to workout.  The veteran was 
able to do both aerobic training and weight lifting.  A 
previous VA outpatient record from November 1997 reported 
that the veteran had joined a gym and worked out three days a 
week.  Further, records from the Rome Memorial Hospital from 
March 2002 reported that the veteran was able to complete a 
treadmill stress test to the maximum tolerated exertion.  The 
veteran also completed a treadmill stress test at a VA 
facility in August 1997.  Moreover, the veteran was noted to 
have a full range of motion of his extremities as per the 
August 2002 VA outpatient entry.

The veteran's ability to maintain a work-out schedule or to 
complete a stress test is not dispositive evidence against 
his claim.  However, it is pertinent evidence for 
consideration as to whether or not he suffers from the 
appropriate symptomatology, with little intermittent relief, 
so as to warrant the assignment of a higher disability 
rating.  

In light of the totality of the evidence, the Board finds 
that the veteran does not satisfy the rating criteria for a 
60 percent rating under the prior regulations used to 
evaluated disabilities under Diagnostic Code 5293.  As noted 
above the evidence of record does not do not show that he 
suffers from persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

The veteran has shown limitation of motion of the lumbar 
spine at the time of his several VA and private examinations.  
However, his 40 percent rating is already the maximum rating 
available for limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Further, the veteran's 40 percent 
rating is also the maximum rating available under Diagnostic 
Code 5295 pertaining to disabilities involving marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritis changes or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The Board has also considered the veteran's low back 
disability for an increased rating under Diagnostic Code 5285 
and Diagnostic Code 5286.  However, as there is no evidence 
of any type of vertebral fracture without cord involvement, 
or abnormal mobility requiring a neck brace or lumbosacral 
ankylosis, a 60 percent evaluation under those diagnostic 
codes is not for consideration.  38 C.F.R. § 4.71a.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995); see also VAOPGCPREC 36-97.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In concluding that the veteran is entitled to no more than a 
40 percent disability evaluation, the Board has considered 
the veteran's low back pain, and functional losses caused 
thereby.  The Board notes that the veteran's low back 
disability is symptomatic, and that he reports experiencing 
pain to including having flare-ups four times a week at the 
time of his September 2002 VA orthopedic examination.  
However, a 40 percent disability rating, considered under 
Diagnostic Code 5293, specifically contemplates pain.  
Additionally, VA examiners have not found any increase in 
functional limitations at the veteran's several VA 
examinations, although most examiners have said that it would 
be expected for the veteran to experience a greater loss of 
range of motion at the time of a flare-up.  The several 
examiners have stated that they would have to examiner the 
veteran during the period of a flare-up in order to quantify 
any increase in the level of disability.  The multiple 
records from Dr. Tan and Dr. Anken, the veteran's primary 
treatment sources for his low back disability have not 
remarked on an increase in disability during flare-ups.  Nor 
have those records documented flare-ups.  Further, the VA 
treatment records, while primarily addressing unrelated 
conditions, have not noted any such frequency of flare-ups 
for the veterans back pain.  There is no objective evidence 
of record to suggest that the veteran's disability results in 
functional losses that are pronounced or so persistent that 
he experiences only little intermittent relief.  Thus, for 
the reasons set out above, and because the criteria for a 40 
percent rating specifically contemplate the veteran's losses, 
a higher rating is not warranted.  In other words, there is 
no objective clinical indication that the veteran's symptoms 
result in functional limitation to a degree that would 
support a rating in excess of the current 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
In short, his disorder results in disability tantamount to 
severe limitation of motion or severe IVDS.

In regard to an evaluation of the veteran's disability under 
the amended regulations pertaining to Diagnostic Code 5293 
there is no evidence of any incapacitating episodes, as 
contemplated under the explanatory notes, to warrant the 
assignment of a 60 percent evaluation.  The considerable 
private and VA treatment records do not demonstrate that the 
veteran has been prescribed bed rest at any time during the 
pendency of this appeal for his low back disability.  In the 
absence of objective evidence of the required incapacitating 
episodes, there is no basis for the assignment of an 
increased rating under the new Diagnostic Code 5293 schedular 
criteria.

The new regulations also require that VA consider an 
alternative basis for an increased evaluation based on the 
chronic orthopedic and neurologic manifestations of the 
veteran's IVDS disability.  In regard to the veteran's 
orthopedic manifestations the Board has already considered 
other possible diagnostic codes for application in its 
discussion of an increased evaluation under the prior 
regulations.  As shown by the analysis above, there is no 
basis to assign an increased evaluation under another 
diagnostic code for the veteran's orthopedic manifestations.  
These manifestations equate to severe limitation of motion.

As to a possible increased evaluation for the veteran's 
neurologic signs and symptoms, the Board notes that the 
veteran has carried a diagnosis of DDD of L5-S1 for 
essentially the duration of his pending appeal.  Prior to 
February 2003 he was rated for the limitation of motion of 
the lumbar spine and/or back strain.  This was how his 
disability was evaluated from the time service connection was 
established in 1980.  However, in February 2003, the 
description used to evaluate the veteran's low back 
disability was changed to incorporate his diagnosis of DDD at 
L5-S1.  Further, the veteran was evaluated under the new 
regulations and assigned a separate 10 percent disability 
rating for the neurological aspect of his back disability 
under Diagnostic Code 8620 for hypesthesia of the left lower 
extremity due to DDD of the lumbosacral spine.  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
(2002) based on paralysis of various nerves.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

The veteran's hypesthesia has been rated as mild under 
Diagnostic Code 8620 which is used to rate disabilities 
involving neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  
Under Diagnostic Code 8620, a 10 percent rating is assigned 
for mild symptoms.  The maximum rating of 20 percent for 
neuritis is warranted where the symptomatology is considered 
to be moderate.  

In this case, the RO extended every benefit of the doubt in 
assigning the current 10 percent rating.  There is little 
objective evidence of record of any continuing neurological 
symptomatology involving the veteran's DDD at L5-S1.  The 
rating was based on the findings from the September 2002 VA 
orthopedic examination which reported spotty hypesthesia of 
the left leg which did not follow a dermatomal or neural 
pattern.  The examination report also noted that there was no 
motor deficit and that the DTR's for both extremities were 
present and symmetrical.  The diagnosis specifically excluded 
radiculopathy as part of the overall clinical picture.  The 
September 2002 VA general medical examination reported that 
the veteran's sensation of numbness was intermittent.  

The various private and VA medical records and examination 
reports of record do not document a pattern of neurologic 
findings prior to the September 2002 VA examination.  Thus, 
there is no basis for the assignment of a higher rating for 
the neurologic component of the veteran's DDD at L5-S1 at 
this time.  The veteran's current symptomatology does not 
result in a moderate level of neuritis of the left leg and 
there is no other identifiable neurological impairment 
related to his service-connected DDD at L5-S1.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting increased ratings for the issues on appeal.  
38 U.S.C.A. § 5107(b) (West 2002).  The Board notes that 
38 C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2002).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
himself, the issues involved and the basis for his claim.

The veteran has also been notified of the evidence needed to 
substantiate his claim.  The veteran is claiming an increased 
rating for his service-connected back disability.  Service 
connection had been effect for almost 17 years at the time 
the veteran submitted his claim for an increased rating.  
Further, the veteran was advised of the new criteria used to 
evaluate neurological aspects of his low back disability in 
February 2003.  He was informed of the evidence necessary to 
warrant an increased rating for the hypesthesia of the left 
lower extremity.  There is no additional information or 
evidence needed to substantiate and complete his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

Upon receipt of the veteran's claim for benefits in November 
1997, the RO scheduled him for a VA examination in April 
1998.  

The veteran's claim was denied in November 1998 with notice 
provided in December 1998.  The basis of the denial was that 
the evidence of record did not show that the veteran 
satisfied the criteria then in effect for a rating of 60 
percent for his low back disability.

The veteran was issued a statement of the case (SOC) in March 
1999 that addressed the entire development of his claim up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The SOC again notified the veteran that he had not 
submitted sufficient evidence to establish that he satisfied 
the criteria for a 60 percent disability rating.

The RO wrote to the veteran in March 2000 and requested that 
he furnish treatment records from Dr. Tan and Dr. Anken in 
support of his claim for an increased rating.  The veteran 
was also informed that the RO would assist him in obtaining 
the evidence if he provided the necessary information and 
authorization.  The veteran was encouraged to provide the 
information within 60 days but was informed that he had up to 
one-year to provide the requested information/evidence.

The veteran did not respond to the RO's letter and his case 
was forwarded to the Board.  The Board remanded the case in 
December 2000 for compliance with the provisions of the VCAA, 
to include obtaining a new VA examination for the veteran and 
obtaining any outstanding treatment records.

The RO wrote to the veteran in April 2001.  The RO also 
advised the veteran of the enactment of the VCAA and of the 
need to provide additional evidence in support of his claim.  
Specifically, the veteran was requested to provide the RO 
with the necessary authorization to obtain treatment records 
from Dr. Tan and Dr. Anken.  Further, the veteran was 
encouraged to submit his evidence by June 2, 2001, but he had 
up to one year to submit the evidence for it to be considered 
with his current claim.

The veteran responded to the RO's letter in April 2001 and 
said that he had submitted all the medical records for Dr. 
Tan and Dr. Anken.

The veteran was issued supplemental statement of the cases 
(SSOCs) that reviewed the additional evidence added to the 
record in June 1999, February 2000, March 2000 and February 
2003.  The February 2003 SSOC also included the new 
regulations for evaluating the veteran's low back disability 
under Diagnostic Code 5293.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to show that service-connected low back 
disability and hypesthesia of the left lower extremity 
satisfied the rating criteria for increased rating 
evaluations.  The veteran was kept informed of the evidence 
developed by VA but the veteran submitted most of the 
evidence of record.  The multiple SSOCs informed the veteran 
as to why the evidence added to the record did not allow for 
the grant of his claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records as well as SSA 
records were obtained and associated with the claims folder.  
The veteran was afforded several VA medical examinations.  
The veteran was afforded a hearing.  He also submitted 
several statements from his private physicians in support of 
his claim.  The veteran's case was remanded in December 2000 
to provide for the development of additional evidence by way 
of a new VA examination.  The veteran was afforded the 
opportunity to submit additional evidence on his own, and he 
did so. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
post-traumatic recurrent lumbar strain with DDD at L5-S1 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
hypesthesia of the left lower extremity due to DDD of the 
lumbosacral spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

